DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (KR20170071262A).
Regarding claim 11, Jung discloses a water purifier (the apparatus shown in Fig. 1) for recognizing a container (C) and content contained in the container and discharging water, the water purifier comprising: 
a main body (10) configured to form a seating surface (11) on which the container is placed, and to discharge water into the container; 
a camera (100) and a distance sensor (90) that are disposed vertically over the seating surface and that face the seating surface (Fig. 1); and 
a control unit (110) configured to control operations of the main body, the camera, and the distance sensor, 
wherein the camera is configured to photograph the seating surface to generate real-time image information (par. 0036); 

wherein the control unit is configured to stop discharging the water before a real-time height exceeds the highest point height (par. 0010-0011 and 0014).
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the claimed invention is Jung (KR20170071262A). In regard to claim 1, Jung fails to teach or suggest the control unit is configured to store reference image information and reference water discharge information on each of the container and content contained in the container; and a recognizing step for recognizing the container and the content by comparing the real-time image information and the reference image information. In regard to claim 10, Jung fails to teach or suggest a control unit configured to store reference image information and reference water discharge information on the container, wherein the reference image information and the reference water discharge information are updated to include the real-time image information, the real-time distance information, and the capacity information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.